Title: To James Madison from Philip S. Physick, 27 October 1814
From: Physick, Philip S.
To: Madison, James


        
          Dear Sir,
          Philada. 27th. Octr. 1814
        
        Mr Robert Ralston an excellent friend of mine is desirous of sending a fine ship he possesses called the pacific to France as a cartel if she can consistently with your views be licensed as such.
        My health continues so bad that many of my friends have been urging me to spend the ensuing winter in a more southern climate where I may avoid the vicissitudes of temperature so frequent here—for that purpose the pacific would afford me a very convenient opportunity. I have by no means concluded to undertake such a voyage at this late season but in any event I should consider it a very great favour if my friend Mr Ralston could be permitted to send his ship. Present if you please my most respectful compliments to Mrs. Madison & believe me your obliged & very faithful friend and Servant
        
          P.S. Physick
        
      